Citation Nr: 1449545	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-04 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for B-cell lymphoma, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the appellant requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ), and a hearing was scheduled on July 12, 2012.  However, prior to the date of that hearing, the appellant indicated her desire to withdraw her Board hearing request.  

In September 2012, the Board remanded the appellant's claims for additional development.    


FINDINGS OF FACT

1.  The Veteran died in August 2007.  The immediate cause of death was B-cell lymphoma.  No diseases or disabilities were listed as underlying causes of death. 

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  It is at least as likely as not that the Veteran's job duties and responsibilities at U-Tapao Royal Thai Naval Air Field in Thailand during the Vietnam War involved exposure to herbicides (namely, the dioxin Agent Orange) along the base's perimeter.
 
4.  It also is at least as likely as not that his ultimately fatal B-cell lymphoma was the result of that Agent Orange exposure during his active duty service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's B-cell lymphoma was due to injury (specifically, exposure to Agent Orange) incurred during his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).
 
2.  The Veteran's death in April 2007 was the result of this B-cell lymphoma, so a service-connected disability caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for service connection for his B-cell lymphoma (claimed as non-Hodgkin's lymphoma which includes B-cell lymphoma) due to herbicide (Agent Orange) exposure in June 2007, just prior to his death in August 2007.  This claim is now being pursued by the appellant, his surviving spouse.  As cause of the B-cell lymphoma, she alleges that the Veteran was exposed to Agent Orange while traveling through Vietnam while en route to his unit station in Thailand.  In the alternative, the appellant contends that the Veteran came into contact with Agent Orange while he worked near the perimeter as a munitions maintenance specialist when he served at U-Tapao Royal Thai Naval Air Field (RTNA) and Korat Royal Thai Air Force Base (RTAFB).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

The presumptive diseases for exposure to herbicides includes hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2014). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.   

Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 C.F.R. § 3.102.

The Veteran's service personnel records reflect that he served in Thailand at U-Tapao RTNA as a munitions maintenance specialist from August 1970 to September 1971 and from October 1972 to April 1973, most likely at Korat RTAFB.  

In support of her contentions, the appellant submitted a photograph of the U-Tapao RTNA purporting to show that the munitions area was located on the perimeter of the base.  She contends that the Veteran's military occupation specialty (MOS) as a munitions maintenance specialist would have included work in the munitions area thereby exposing him to herbicides.  

Private treatment reports from Exempla Lutheran Medical Center reflect a diagnosis of diffuse large B-cell lymphoma in November 2006.  

A response from the Joint Services Record Research Center (JSRRC) indicates that the historical information researched for the period from February 1971 to March 1971 and June 1971 to August 1971 did not document Agent Orange or tactical herbicide spraying, testing or storage at U-Tapao RTNA during the specified periods.  However, a recently declassified Department of Defense Report written in 1973 entitled "Project CHECO Southeast Asia Report:  Base Defense in Thailand 1968-1972" contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.   

The Board finds that it is at least as likely as not that the Veteran was exposed to herbicides during his duty station at U-Tapao RTNA in Thailand.  As a result, he benefits from the herbicide presumption of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  As noted, the Veteran cause of the Veteran's death was B-cell lymphoma, a disease subject to the presumption of service connection.  

As competent evidence shows that the Veteran was diagnosed with B-cell lymphoma prior to his death, and as the Veteran was exposed to herbicides as a result of service on the perimeter of U-Tapao RTNA in Thailand, service connection is warranted for B-cell lymphoma for purposes of accrued benefits.  

With regard to the claim for the cause of the Veteran's death, a surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2014).   To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown. 38 C.F.R. § 3.312 (2014).

In this case, service connection for the cause of the Veteran's death is warranted inasmuch as there is no disputing that B-cell lymphoma was the reason the Veteran died.  That is to say, it caused or contributed substantially and materially to his death.  Here, the Veteran's B-cell lymphoma was ultimately terminal.  And since as it has been attributed to his active service, i.e., determined to have been a service-connected disability on account of his as likely as not exposure to Agent Orange in Thailand, this then provides the grounds for also granting the appellant's cause of death claim as the necessary linkage has been established between this service-connected disability and the Veteran's death.


ORDER

Service connection for B-cell lymphoma, for accrued benefits purposes is granted.  

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


